Order issued: October 10 , 2012




                                             In The
                              (Court uiApptats
                        JAMIE Distrirt øf a'rxas at Dallas
                                      No. 05-12-01283-CV


                          IN THE INTEREST OF L.S.J., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-11-12980-Z

                                           ORDER
       We GRANT the October 3, 2012 motion for an extension of time to file the reporter' s record

filed by Glenda Johnson, Official Court Reporter for the 256th Judicial District Court of Dallas

County, Texas. Ms. Johnson shall file the reporter's record on or before October 15, 2012.




                                                      EL      ETH LANG-MIERS
                                                      JU